Citation Nr: 1709072	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 10 percent for residuals of TBI manifested by headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a November 2012 Board decision, the claims were remanded for further evidentiary development.  In an October 2015 Board decision, the claims were again remanded for additional development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, to include anxiety disorder and dysthymic disorder, did not manifest in service or for years thereafter and is not otherwise related to his military service or to a service-connected disability, to include the service-connected residuals of TBI manifested by headaches.

2.  Throughout the period on appeal, the Veteran's service-connected residuals of TBI have been manifested by no more than mild to moderate headaches, intermittent dizziness, and hypersensitivity to light and sound, which mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include anxiety disorder and dysthymic disorder, may not be presumed to have been incurred in service, and is not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of TBI manifested by headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letters dated in May 2008 and July 2008 complied with VA's duty to notify the Veteran including as to the service connection and increased rating claims.  These letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the October 2015 Board Remand, the Veteran was afforded VA examinations in May 2016 with an addendum opinion in August 2016 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the May 2016 VA examination reports and August 2016 addendum opinion are cumulatively sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, the Board finds that VA does not have a duty to assist that was unmet; neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this matter, the Veteran seeks service connection for an acquired psychiatric disorder, which he contends began during his military service.  Specifically, he asserts that his depression and anxiety are due to his in-service head injury.  In the alternative, the Veteran has argued that he suffers from a psychiatric disability that is caused or aggravated by his service-connected residuals of traumatic brain injury.  On review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim on both direct and secondary bases.

The Veteran served on active duty from August 1969 to May 1971.  It is undisputed that he suffered a head injury during his military service.  To this end, he is service-connected for residuals of head injury manifested by headaches.  However, the Veteran's STRs, including his May 1971 separation examination, did not document any complaints of psychiatric symptoms.

Following his discharge from military service, the Veteran underwent a VA examination in August 1975 at which time he was diagnosed with post-traumatic syndrome manifested by headaches.  He complained of fatigue and "lack of pep."  The examiner noted that the Veteran was mentally clear with no memory deficits.
Private treatment records dated in May 2008 documented the Veteran's report that his two-year-old daughter died thirty years ago and "life has never been [the] same."  The Veteran stated that this has caused many personal and marital issues.  He reported that he experiences guilt, anhedonia, and difficulty concentrating.  He endorsed frequent conflicts with his wife.

The Veteran was afforded a psychiatric examination in June 2008 at which time he reported that he previously experienced trouble at work; specifically, arguing with his bosses.  He stated that he has anxiety, which began two years before the examination.  The examiner confirmed a diagnosis of anxiety disorder, not otherwise specified (NOS).  The Veteran was "unable to state anything it might be connected with."  The examiner noted that, as the Veteran psychological symptoms began only a year or two ago "it is difficult to see how any experiences during the service could be related to his current anxiety."  The examiner suggested that perhaps the Veteran's increased headache symptoms had impacted his anxiety.  However, the examiner continued, "the evidence of nexus is not strong or sufficient enough to make a clear connection, other than speculation."  The examiner further stated that he was "unable to state a definitive nexus between either the Veteran's service experience or his service-connected disability (TBI) and his current anxiety and depressive symptoms."

In a June 2009 statement, the Veteran indicated, "I believe that changing my job five times in the past five years and I'm pending a divorce after 34 years, has shown the difficulty I have in maintaining an effective work and social relationship."

The Veteran was afforded a VA examination in January 2013 at which time the examiner confirmed a diagnosis of dysthymic disorder.  The examiner noted, "[i]n approximately 2007-2009, the Veteran had a depressive episode that he states went on for a couple of years."  The examiner noted that the Veteran's irritable moods "are as likely as not (50% or greater probability) attributable to friction with his wife.  He also has ongoing, sub-acute grief over the loss of his two-year-old daughter in 1979, an event that he states changed everything for him."  The examiner continued, "[i]t is not clear what, if anything, precipitated his dysthymic episode.  He has no insight into why it may have occurred.  It would seem to be highly unusual, however, for a head injury that occurred more than 35 years earlier to cause a dysthymic episode in 2007-2009."

In a March 2013 VA opinion, the examiner clarified that the Veteran suffered a single dysthymic disorder episode in 2008-2009.  The examiner continued, "[t]his episode occurred nearly 40 years after the Veteran's military service and did not occur in the service, within one year of service discharge, and was as likely as not (50% or greater probability) otherwise related to his service experience."  The examiner continued, "[a] review of the progress notes by his mental health treatment provider . . . during his dysthymic episode indicate that the episode occurred within the context of marital strife in which his wife became very critical of him and the couple considered divorce."  The examiner then stated that, with respect to the question of aggravation, "[m]y opinion continues to be that it is as likely (50% or greater probability) that his acquired psychiatric disorder was not caused or aggravated by residuals of his service-connected TBI."  In the October 2015 decision, the Board determined that, given the examiner's contradiction concerning the question of direct service connection, an addendum opinion was required.

Pursuant to the October 2015 Board Remand, the Veteran was afforded a VA addendum opinion in August 2016.  The examiner reviewed the Veteran's medical history as well as his previous examination findings.  The examiner noted his prior findings that the Veteran had a depressive episode in 2007-2009, "during that time he had the vegetative signs of depression and he sought mental health treatment.  He states that he never had a previous episode of depression and his depression has not recurred."  The examiner further noted that a 2008 VA treatment provider diagnosed the Veteran with adjustment disorder with anxiety and depression.  After a review of the record, the examiner reiterated his January 2013 findings and confirmed, "[i]n my opinion (with 50% or greater probability), the Veteran's depressive symptoms during that period were caused by the marital strife that he was having with his wife leading to their separation and not by his military service.  There is no more recent evidence that would lead me to change that opinion."  With regard to the question of whether the Veteran's diagnosed psychiatric disorder is due to or aggravated by his TBI, the examiner reviewed his prior opinion and concluded that his opinion as to causation/aggravation is unchanged.  In particular, the examiner documented the Veterans treatment for increasing headaches with tinnitus, irritability, photophobia, and phonophobia.  The examiner stated, "[s]uch symptoms may well be discouraging and demoralizing to the individual, but there is no evidence that they have led to a recurrence of a dysthymic episode with vegetative signs of depression such as decreased or increased sleep, decreased appetite, decreased energy, anhedonia, or significant weight gain or loss."

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service, as well as his service-connected residuals of TBI manifested by headaches, outweighs any medical evidence suggestive of a nexus.  In particular, the August 2016 VA medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and analysis of the Veteran's medical history.  The Board therefore places significant weight on the cumulative findings set forth in the August 2016 VA opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the August 2016 VA examiner concluded that the Veteran's diagnosed anxiety disorder and dysthymic disorder are not etiologically related to his military service, or caused/aggravated by his service-connected TBI.  The rationale was substantial, thorough, and based on the overall record.

The Veteran has not produced a medical opinion to contradict the conclusions of the August 2016 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the August 2016 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed psychiatric disorder was incurred during his military service and/or caused/aggravated by his service-connected TBI.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his psychiatric disability are contradicted by the conclusion of the August 2016 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the August 2016 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed psychiatric disorder are contradicted by the findings of the August 2016 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted August 2016 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from an acquired psychiatric disorder, which is related to his military service and/or his service-connected TBI.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In this matter, service connection was granted for traumatic syndrome manifested by headaches in a September 1975 rating decision.  In April 2008, the Veteran asserted entitlement to an increased rating.  He contends that his service-connected residuals of TBI manifested by headaches are more severe than is contemplated by the assigned 10 percent evaluation.

The Veteran's residuals of TBI manifested by headaches are evaluated under Diagnostic Code (DC) 8045.  The regulations for TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2016).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a , DC 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The Veteran has requested review under the new criteria.

Prior to October 23, 2008, brain disease due to trauma under DC 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under DC 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, DC 8045.

As in effect from October 23, 2008, DC 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms:  the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Based upon a review of the evidence, the Board finds that a rating in excess of 10 percent for service-connected residuals of TBI manifested by headaches is not warranted at any time during the appeal period.

The Veteran was afforded a VA examination in June 2008, at which time he reported severe headaches dating from his in-service head injury.  The Veteran indicated that he works for the United States Postal Service, and was assigned to work inside due to the severity of his headaches.  He reported that he loses an average of one to two weeks of work per year due to his headaches.  The Veteran described bifrontal headaches with nausea, diffuse weakness, and flashing lights.  He previously took Aspirin to treat his headaches, but discontinued its use due to his tinnitus.  He reported that his headaches affect his daily activities and relationships with family members.  He stated that his headaches cause anxiety.  Upon physical examination, the Veteran's cranial nerves II-Xii were intact and his motor skills were 5/5.  He had no sensory deficits.  His cognition, including speech, language, comprehension, and basic knowledge, was intact.

In a June 2008 VA psychological examination, the Veteran endorsed daily headaches at 7/10 in severity.  He treats his headaches with Tylenol, which decreases his pain to 3/10.  He has no difficulties with activities of daily living.  His long and short term memory is intact.  His concentration is good.

The Veteran was afforded a VA examination in July 2008 at which time he reported frontal headaches with stabbing pain that varies to a dull ache.  He endorsed photophobia.  His headaches are treated with over-the-counter medication.  He reported that he routinely performs activities of daily living while experiencing headache pain.  He reported that his headaches are 7-8/10 in severity.  He experiences daily tinnitus, and occasional vertigo with headaches.  He does not experience vomiting.  The Veteran has no impairment of memory, coordination, vision, or speech.  He denied confusion.  He has no motor loss, and his deep tendon reflexes were intact.  There were no cognitive deficits.  The examiner diagnosed the Veteran with a headache without visual or motor deficits.  The examiner further noted that the Veteran's headaches have no occupational effects, and no effects on his activities of daily living.  Specifically, the examiner documented the Veteran's report that "he suffers with daily headaches but continues to go about his business; otherwise he would be in bed all day."

In his July 2009 VA Form 9, the Veteran reported that his headache pain is currently treated with weekly acupuncture.  A June 2009 private treatment record confirmed that the Veteran receives acupuncture treatment for his headaches.  Private treatment records document the Veteran's continuing report of headache pain.

The Veteran was afforded another VA examination in February 2013 at which time he described continuing headache pain.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  He had normal judgment, and his social interaction was routinely appropriate.  He was well-oriented.  His motor activity and visual spatial orientation were intact.  The examiner noted that the Veteran's TBI results in "[s]ubjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or close relationships.  Examples are: mild or occasional headaches, mild anxiety."  The examiner reported that the Veteran's TBI does not cause neurobehavioral effects.  The Veteran is able to communicate and comprehend spoken and written language; he has normal consciousness.  Neurocognitive testing revealed normal results.  The examiner noted that the Veteran's "[p]ersistent headaches may interfere at [a] job that requires full brain functions without headaches."

Pursuant to the October 2015 Board Remand, the Veteran was afforded a VA TBI examination in May 2016.  The examiner noted that the Veteran's TBI has not manifested in complaints of impaired memory, attention, concentration, or executive functions.  The Veteran has normal judgment.  His social interaction is routinely appropriate.  He is always oriented to person, time, place, and situation.  The Veteran's motor activity was normal.  His visual spatial orientation was also normal.  The examiner stated that the Veteran's TBI manifested in "[t]hree or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships."  The Veteran's subjective symptoms include headaches, tinnitus, hypersensitivity to sound, and hypersensitivity to light.  He experiences irritability.  The Veteran exhibited normal consciousness and normal results on cognitive assessment.  The examiner determined that the Veteran's residuals of TBI impact his ability to work because his headache with light/sound sensitivity, and irritability affect his ability to focus/concentrate on work tasks.

A separate May 2016 VA examination report addressed the Veteran's traumatic headaches, which occur approximately four times per week and last for two hours.  The Veteran treats his headaches with over-the-counter analgesics.  He described his headache pain as pulsating/throbbing pain on both sides of his head, which worsens with physical activity.  The Veteran endorsed nausea, photophobia, and phonophobia.  The Veteran did not report characteristic prostrating attacks of headache pain.  The examiner reported that the Veteran's "[h]eadaches affect the ability to focus/concentrate on work tasks."

As in effect prior to October 23, 2008, DC 8045 provided that purely subjective complaints such as a headache were to be rated at a maximum of 10 percent under DC 9304.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  As there is no evidence of multi-infarct dementia associated with brain trauma, the Board finds that a rating in excess of 10 percent is not warranted for headaches under DC 8045, as in effect prior to October 23, 2008.

The Board also finds that a higher rating is not warranted under DC 8045, as in effect from October 23, 2008.  The Veteran is service-connected for residuals of TBI manifested by headaches, a subjective symptom.

Under the revised rating criteria, a rating in excess of 10 percent requires the assignment of a level of impairment of 2 or higher for one or more facets of TBI related to cognitive impairment and/or subjective symptoms.  It is undisputed that the Veteran has suffered from headaches, hypersensitivity to light and sound, nausea, and dizziness as a result of his TBI during the appeal period.  Pertinently, as described above, the May 2016 VA examiner determined that the Veteran has "[t]here or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships."  In addition, the February 2013 VA examiner reported that the Veteran's TBI residuals manifested in subjective symptoms including mild or occasional headaches, which did not interfere with his work, instrumental activities of daily living, or relationships.  Further, although the Veteran reported headaches at 7-8/10 in severity at the July 2008 VA examination, he further stated that he is able to go about his business while experiencing headache pain.

Thus, pursuant to the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," this level of impairment warrants a rating of 1.  Critically, the evidence of record does not show that the Veteran's subjective symptoms, including headaches, dizziness, nausea, and hypersensitivity to sound and light, moderately interfere with his employment and so cannot be rated above a 1 on the "Evaluation Of Cognitive Impairment" table.  See the VA examination reports dated May 2016, February 2013, July 2008, and June 2008.  Thus, the medical evidence weighs against a rating in excess of 10 percent for residuals of TBI.

The Board finds that the Veteran is not entitled to a higher rating under any other criteria listed in DC 8045 during the appeal period.  Although the Veteran had cognitive and emotional/behavioral dysfunction symptoms including irritability and mild anxiety, these symptoms have been identified as related to his nonservice-connected anxiety and dysthymic disorder.  In addition, the Veteran has been separately service-connected for tinnitus, due to his TBI.  The Board cannot also consider his tinnitus as a symptom of his TBI, as evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

Accordingly, the Board finds that the overall evidence is consistent with an evaluation of 10 percent under the schedular criteria for residuals of TBI manifested by headaches throughout the appeal period.

The Board has considered whether the Veteran's subjective complaints of dizziness qualify for a separate disability rating under DC 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, DC 6204 (2016).  DC 6204 allows a 10 percent disability rating for occasional dizziness and a 30 percent disability rating for dizziness with occasional staggering.  As the Veteran's dizziness is a symptom of his TBI and not a distinct, diagnosed disorder, it does not qualify for a separate rating under DC 8045-6204.  See the VA examination reports dated May 2016, February 2013, July 2008, and June 2008.

The Board recognizes that DC 8045 instructs, "separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table."  38 C.F.R. § 4.124a, DC 8045.  To this end, the Board has considered whether a separate disability rating is warranted for the Veteran's headaches under DC 8100 (migraine headaches).

Crucially, although the Veteran has suffered from headaches, he has not been diagnosed with migraine headaches at any time during the appeal period.  Rather, VA and private treatment records, as well as VA examinations have documented the Veteran's headaches as a residual symptom of his TBI.  Accordingly, the Veteran's headaches are not a 'distinct diagnosis' and the Board therefore finds that the Veteran's complaints of headache pain are properly considered as subjective symptoms under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table in DC 8045.

Moreover, the Board notes that the Veteran would not be entitled to a compensable evaluation under DC 8100.  To this end, DC 8100 establishes the following disability ratings for migraine headaches: a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating for prostrating attacks occurring on an average once a month over the last several months; a 10 percent rating for prostrating attacks averaging one in a 2-month period over the last several months; and a 0 (zero) percent rating for less frequent attacks.  See 38 C.F.R. § 4.124a (2016).  Neither the rating criteria nor the Court has defined "prostrating."  By way of reference, according to Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At no time during the appeal period, does the evidence demonstrate that the Veteran had characteristic prostrating attacks of headache symptoms.  Although the Veteran has reported daily headache episodes, it is not sufficient to demonstrate a particular frequency of headaches.  Rather, the headaches must be also of a specific prostrating character.  Although he reported occasional nausea, dizziness, photophobia, and phonophobia, he did not describe these symptoms as more than mild to moderate.  There were no additionally identified neurological symptoms.  Further, the Veteran's headaches have required no more than over-the-counter medication and acupuncture.  Accordingly, the Board finds that the intensity of the Veteran's headache residuals of TBI do not warrant a separate compensable rating under DC 8100.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected residuals of TBI manifested by headaches are inadequate.  The Veteran's residuals of TBI symptoms are reflected in the rating criteria, which contemplate impairment of memory, attention, concentration, or executive functions impairment of judgment impairment of social interaction, impairment of orientation, impairment of motor activity, impairment of visual spatial orientation, subjective symptoms, neurobehavioral effects, impairment of communication, and impairment of consciousness.  As indicated above, the Veteran's symptoms of mild to moderate headaches, intermittent dizziness, photophobia, and phonophobia are specifically contemplated in the applicable diagnostic code.  See 38 C.F.R. § 4.124a, DC 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table.  The Veteran and his representative have not argued that there are symptoms due to this service-connected disability that are not encompassed by the criteria and the record does not indicate any such symptoms.  Thus, absent additional evidence that the Veteran's residuals of TBI are unusual or exceptional, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2015).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his residuals of TBI manifested by headaches preclude his employment.  As noted above, while the May 2016 VA examiner indicated that the residuals of TBI have some impact on the Veteran's employability, there is no indication that the Veteran is unable to maintain employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and dysthymic disorder, is denied.

Entitlement to a rating in excess of 10 percent for residuals of TBI manifested by headaches is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


